ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
RMA Land Construction, Inc.                  )      ASBCA No. 58788
                                             )
Under Contract No. N44255-09-D-4011          )

APPEARANCE FOR THE APPELLANT:                       DonCosta E. Seawell, Esq.
                                                     Vice President/Senior Contracts Manager

APPEARANCES FOR THE GOVERNMENT:                     Ronald J. Borro, Esq.
                                                     Navy Chief Trial Attorney
                                                    Robyn L. Hamady, Esq.
                                                    Matthew S. Hawkins, Esq.
                                                     Trial Attorneys

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 24 March 2015




                                                    ministrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals


      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58788, Appeal ofRMA Land
Construction, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals